Title: From George Washington to John Hanson, 3 August 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Head Quarters 3d Augst 1782
                  
                  Herewith I have the Honor to transmit to Congress, the proceedings of a general Court martial on the Tryal of Major General McDougall.
                  The uniform practice which I have heretofore adopted in similar Cases, together with some other Reasons, which Congress will collect from a perusal of the papers, give Occasion for this transmission.  With great Respect & Esteem I have the Honor to be for Your Excellencys Most Obedient & most hume Servt
                  
                     Go: Washington
                  
               